Citation Nr: 0802358	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  02-20 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for a scar 
on the left foot, residual of a cyst removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1960 to March 
1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida, (RO) that granted service connection for a scar, 
residuals of cyst removal, left foot, with a noncompensable 
rating, subsequent to a hearing held on February 2003.  The 
veteran appealed the rating decision and appeared before the 
Board in February 2006 for a hearing.  

In March 2006, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC for 
additional development and readjudication.  The case came 
before the Board again in January 2007, and was again 
remanded to the RO via the AMC in Washington, DC for 
additional development and readjudication.  The matter is now 
before the Board for consideration.


FINDING OF FACT

Medical evidence, overall, shows that the veteran's scar on 
the left foot, residual of his cyst removal, is painful on 
examination, with no other residual disability indicted. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a scar on the 
left foot, residual of cyst removal, have been met.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7804 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods, based upon the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an 
original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Under DC 7804, superficial scars that are painful on 
examination, a 10 percent rating is the highest available 
evaluation under the previous and amended criteria.  A 
superficial scar is one not associated with underlying soft 
tissue damage.

In December 2004, the veteran had a VA exam at which time the 
examiner indicated that the scar was non-keloidal and non-
hypertrophic; however, at the site where the cyst was 
removed, lateral and deep to the scar, was an area of 
tenderness, providing some limited evidence in support of 
this claim.  

A VA exam conducted in July 2003 reported that the veteran's 
scar was not in a weight bearing area, was soft to the touch, 
and was nonsymptomatic, providing evidence against this 
claim.  The examiner noted that there was no pain resulting 
from the scar at rest, standing or walking or with direct 
pressure.  

A VA exam in June 2003 indicated that the veteran's scar was 
non-hypertrophic, not bound down, and nontender, providing 
more evidence against this claim.

Private medical records from August 2004 indicate that the 
veteran sought treatment of his left foot.  He indicated that 
he suffered tenderness as a residual of the cyst removal, 
making it difficult to walk and wear shoes.  The medical 
provider suggested that the veteran obtain arch supports from 
the VA to prevent further tearing of the plantar fascia.

This report provides some evidence in support of this claim, 
indicating tenderness.

At his hearing before the undersigned Veteran's Law Judge in 
February 2006, the veteran testified that the scar on his 
left foot suffers painful sensations, such as a feeling of 
pulling underneath the skin as well as stiffness.  The 
pulling sensation is painful.  He further testified that he 
was unaware of a specific trigger of the pain, and indicated 
that while walking he will occasionally have to walk on the 
ball of his foot or on the side of his foot to relieve the 
pain and stiffness.  He stated that he suffers three to five 
painful episodes per month, and has occasionally fallen 
because of the stiffness.

At a hearing in February 2003 at the Regional Office before 
the Decision Review Officer, the veteran testified that he 
had a pulling sensation in his foot where the cyst was 
located.  He indicated that he must wear a larger shoe to 
keep his foot comfortable.  He further indicated that he was 
receiving Cortisone shots from a medical provider on a 
regular basis.  He stated that since the operation he had 
experienced pain and soreness in the middle of the foot.  The 
pulling sensation results in a numbness that leads to 
limping.

Given the veteran's written statements in the file, as well 
as the veteran's testimony and medical reports discussed 
herein, the Board finds that the evidence for and against 
this claim is in equipoise; therefore, giving the benefit of 
the doubt to the veteran, the veteran shall be granted a 
compensable rating for his scar on the left foot, residual of 
his cyst removal.  Accordingly, the veteran's disability 
rating for a scar on the left foot, a residual of his cyst 
removal, shall be 10 percent, as the scar is superficial and 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  This is the highest evaluation under 7804.

The Board finds no basis for a higher evaluation than 10 
percent.  The post-service medical records do not indicate 
limitation of motion for any joint that would provide a basis 
for a higher evaluation under any other Diagnostic Code. 

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that, at no point since the effective date of the 
grant of service connection has the veteran's disability been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007).  In the absence of 
evidence of marked interference with employment (i.e., beyond 
that contemplated in each assigned evaluation), or frequent 
periods of hospitalization, or evidence that a particular 
disability otherwise has rendered impractical the application 
of the regular schedular standards, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The post-service medical record, as a whole, does not support 
the application of other diagnostic codes and clearly 
provides evidence against a finding for a higher evaluation.  
Without taking into consideration the veteran's complaints, 
the 10 percent evaluation could not be found. 

The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records, VA exams, service medical records, and private 
medical records.  The veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge in February 2006.  The veteran 
was afforded VA medical examinations on several occasions, 
the most recent is dated December 2004.  

The Board notes that the January 2007 remand provided that 
the RO/AMC was to obtain additional private medical records.  
At that time, an authorization and release form for the 
medical provider, Form 21-4142, was of record with VA; 
however, the form was outdated and the veteran was asked to 
complete a new one.  The AMC notified the veteran of the 
deficiency via letter dated February 2007.  The veteran 
failed to complete and mail a new release form to VA so that 
the private medical records could be obtained.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to a 10 percent rating for scar on the left foot, 
residual of cyst removal, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


